UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 2, 2013 ACQUIRED SALES CORP. (Exact name of registrant as specified in its charter) Nevada 87-0479286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31 N. Suffolk Lane, Lake Forest, Illinois (Address of principal executive offices) (Zip Code) 847-915-2446 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Officer On December 2, 2013, Daniel F. Terry, Jr. (“Terry”) resigned as the President and Chief Operating Officer of Acquired Sales Corp. effective immediately. Mr. Terry’s day-to-day responsibilities at Acquired Sale Corp. will now be performed by our chief executive officer, Gerard M. Jacobs. There are no present plans to replace Mr. Terry nor to hire a new president or chief operating officer in the foreseeable future. Item 9.01 Financial Statements and Exhibits. 99.1Resignation Letter from Dan Terry dated December 2, 2013. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. ACQUIRED SALES CORP /s/ Gerard M. Jacobs Gerard M. Jacobs Chief Executive Officer Dated:December 3, 2013
